Citation Nr: 1521676	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-08 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is of record.

In August 2014, the Board remanded this case for additional development.  Following completion of the requested action, as well as a continued denial of the Veteran's claim, his appeal was returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  Accordingly, all records in such files have been considered by the Board in adjudicating this matter.


REMAND

The Veteran contends that his service-connected erectile dysfunction should be compensably rated due to penile deformity.

In August 2004, the RO granted service connection for erectile dysfunction secondary to service-connected diabetes mellitus and assigned a noncompensable evaluation under DCs 7599-7522.  Diagnostic Code 7522 provides a 20 percent rating for both loss of erectile function and penis deformity.

In July 2006, the RO granted service connection for residuals of prostate cancer and assigned a 100 percent evaluation from January 23, 2006, and a 10 percent evaluation from October 1, 2006.

The Veteran submitted to a VA genitourinary examination with the same examiner in January 2010 and July 2010.  During both examinations he reported a history of "mild difficulty obtaining and maintaining erections" since prior to his radiation treatment and "some trouble with Peyronie's disease."  On each occasion the examiner diagnosed erectile dysfunction, underlying in nature, secondary to diabetes and Peyronie's disease, but exacerbated "significantly" by radiation treatment for prostate cancer.  He did not note any penile deformity either time.  However, the Veteran complained of deformity in July 2010, and the examiner noted mild plaque on the right side of the shaft. 

A February 2012 VA urology consultation note indicates that the Veteran's erectile dysfunction had worsened. 

During the October 2012 hearing, the Veteran testified that he was diagnosed with Peyronie's disease in 2001 or 2002.  He testified that he first noticed a deformity, or bend, in his penis in 2005 or 2006 after his radiation treatment for prostate cancer.  The Veteran stated that his erectile dysfunction had worsened since he first noticed the bend.

In December 2014, pursuant to the Board's remand, the Veteran underwent another VA examination in December 2014.  He reported that problems with erectile dysfunction started after radiation treatment for prostate cancer.  He also reported unsuccessful treatment to include various medications, injections, and the use of a penile pump.  Upon examination, the examiner noted the Veteran's penis was abnormal.  Specifically, his report indicates there was deformity of the penis described as a "slight curvature of the penis to the left."  The examiner opined that the Veteran's erectile dysfunction is related to treatment for his prostate cancer.  

The Board finds that the December 2014 VA opinion is inadequate because the examiner did not offer an opinion as to the extent to which any deformity of the penis is caused by the Veteran's service-connected erectile dysfunction, service-connected diabetes, and/or service-connected residuals of prostate cancer.  Thus, this issue presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). Thus, upon remand, an addendum from the clinician who provided the December 2014 opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the clinician who provided the December 2014 opinion for review and an addendum medical opinion.  The entire file, to include a copy of this remand and all pertinent records located in VBMS and Virtual VA, must be made available to the examiner for review.  

The examiner must determine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the current deformity of the Veteran's penis is caused or aggravated (permanently worsened beyond normal progression) by the service-connected erectile dysfunction, service-connected diabetes, and/or service-connected residuals of prostate cancer.  

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


